PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On February 19, 2000, claimants Timothy Dunham and Joseph Smith were passengers in a vehicle owned by Timothy Dunham and being operated by Gary F. Yingst. They were traveling on Hudson Hill Road in Weirton, Hancock County, when the driver of the vehicle lost control. The vehicle then went off the roadway, down a hill and collided into a tree.
2. Respondent was responsible for the maintenance of Hudson Hill Road in Hancock County and respondent failed to maintain properly Hudson Hill Road on the date of this incident.
3. As a result of this incident, claimants Timothy Dunham and Joey Smith sustained personal injuries.
4. Respondent and claimant have agreed that a sum of $31,000.00 is fair and reasonable settlement for claimants’ out-of-pocket medical expenses and for claimants’ past and future pain and suffering resulting from their injuries.
5. Respondent and claimant have agreed that of the total sum of $31,000.00 to be paid by respondent, claimants Timothy Dunham and Loretta Dunham are to receive the total sum of $24,000.00.
*2196. Respondent and claimant have agreed that of the total sum of $31,000.00 to be paid by respondent, claimant Joey Smith, who is now an adult, is to receive the total sum of $7,000.00.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of Hudson Hill Road in Hancock County on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained by claimant; and that the amount of the damages agreed to by the parties is fiiir and reasonable. Thus, claimants may make a recoveiy for their losses.
Accordingly, the Court is of the opinion to and does make an award in the total amount of $31,000.00.
Award of $24,000.00 to Timothy Dunham and Loretta Dunham.
Award of $7,000.00 to Joey Smith.